Citation Nr: 1145043	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-22 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating higher than 30 percent for status post left acromioclavicular joint dislocation.  

2. Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).  

3. Entitlement to an effective date earlier than February 18, 2003, for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1968 to October 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2008 regarding the denial of the increased rating claim for the left shoulder disability.  In November 2008 a notice of disagreement was received regarding the denial of an initial rating higher than 70 percent for PTSD and the denial of the earlier effective date claim for service connection of PTSD.  A statement of the case was issued in June 2009, and a substantive appeal was timely received in July 2009.  

After the statement of the case was issued in June 2009, that same month a letter was received from the VA Medical Center regarding the Veteran's PTSD symptoms.  While a waiver for RO review was not submitted and a supplemental statement of the case was not issued, this evidence is cumulative of the other evidence of record describing the Veteran's PTSD symptoms and a waiver of RO consideration is not needed.  See 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1. The status post left acromioclavicular joint dislocation the left shoulder strain is manifested by flexion and abduction at minimum to 30 degrees with pain, without additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, lack of endurance, to include during flare-ups and with repeated use.  

2. Since the award of service connection, the Veteran's PTSD has been manifested by some impairment in short-term memory, sleep and concentration difficulties, depressed mood, nightmares, frequent intrusive thoughts, isolation, and avoidance of crowds; while the Veteran has experienced hallucinations, his PTSD has not been manifested by total social and occupational impairment due to symptoms such gross impairment in thought process or communication, suicidal or homicidal ideation, grossly inappropriate behavior, impaired personal hygiene, disorientation to person or place, or memory loss for names of close relatives, own occupation or own name. 

3. The original claim for VA disability compensation for PTSD was received at the RO on February 18, 2003, and there was no pending claim, formal or informal, before February 18, 2003.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for status post left acromioclavicular joint dislocation have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 (2011).

2. The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

3. The criteria for an effective date earlier than February 18, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in February 2008 pertaining to the increased rating claim for a left shoulder disability.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA and the provisions for disability ratings and for the effective date of the claim.  

As for the claims for an initial rating higher than 70 percent for PTSD and an effective date earlier than February 18, 2003, for the grant of service connection for PTSD, the RO provided the Veteran with VCAA notice on the underlying claim of service connection for PTSD by letter dated in March 2003.  Nevertheless, where, as here, the claim of service connection for PTSD has been granted, and an initial rating and effective date has been assigned, the claim has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  

Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA records, records from the Social Security Administration and lay statements have been associated with the record.  The Veteran was afforded multiple VA examinations for the left shoulder and PTSD.  

On the VA PTSD examination in February 2009, the examiner requested to review the claims folder, and while it is unclear if he subsequently had the opportunity to review the file the Board finds the examination is adequate for rating purposes as its focus was on the currently level of severity of the service-connected PTSD.  

In September 2008, the Veteran's attorney requested a social and industrial survey concerning the service-connected left shoulder disability and contended that the VA examination in February 2008 was inadequate as it did not describe whether range of motion was limited to 25 degrees.  The Board finds that the examination was fully adequate as it provided range of motion measurements and considered whether there were flare-ups and additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  In July 2009, the Veteran's attorney argued that the VA examination on which the 30 percent rating is based on was inadequate.  The Board notes the Veteran was afforded another VA examination for the left shoulder in February 2009 which also is fully adequate for rating purposes as it considered whether there were flare ups and additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  Although the claims folder was not available to the examiner during the examination, the Veteran was not prejudiced by this omission as the focus of the VA examination was the current level of severity of the left shoulder disability.  

Therefore the Board finds the evidence of record pertaining to the left shoulder and PTSD, to include the VA examinations in 2008 and in 2009, is adequate for rating purposes and there is no need to remand for a new VA examination or a social and industrial survey.  The Board also notes that there is no evidence in the record subsequent to the VA examinations that shows a material change in the conditions to warrant a reexamination. 38 C.F.R. § 3.327(a).  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A rating decision in August 2009 granted a total disability rating based on individual unemployability (TDIU) effective February 18, 2003.  Therefore in the instant case, as TDIU has been granted, the Board need not consider TDIU as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


Rating Higher than 30 Percent for Left Shoulder Disability

Rating Criteria

The Veteran's left shoulder is rated under Diagnostic Codes 5203- 5201.  Under Diagnostic Code 5203, for impairment of the clavicle or scapula, the highest rating available is 20 percent for dislocation of the major or minor extremity, or for nonunion with loose movement of the major or minor extremity.  Nonunion without loose movement or malunion of the major or minor extremity is rated 10 percent disabling.  Otherwise the Code instructs to rate on impairment of function of a contiguous joint.  Limitation of motion of the arm is rated under Diagnostic Code 5201.  Under Diagnostic Code 5201, the criterion for the next higher rating, 40 percent, is limitation of motion of the major arm to 25 degrees from the side.  The Veteran is left handed.  Normal range of motion of the shoulder is zero degrees to 180 degrees of flexion and abduction.  Plate I.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

The Court has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence and Analysis

By way of history, a rating decision in May 1991 granted service connection for a left shoulder disability.  A rating decision in April 2003 increased the rating to 30 percent, the Veteran filed a notice of disagreement with the decision, however he did not perfect his appeal on the issue of an initial rating higher than 30 percent.  In March 2005, he filed an increased rating claim for a left shoulder disability.  The current appeal arises from this claim.  

VA records from 2004 to 2009, show the Veteran complained of left shoulder pain and limited range of motion.  In March 2004, flexion was 20 degrees and abduction was 39 degrees; on another occasion that same month flexion and abduction were 70 degrees and the examiner indicated range of motion was limited due to pain.  In April 2004, with therapy flexion improved to 110 degrees.  In October 2005, forward flexion was to 80 degrees, abduction was to 60 degrees, and pain was noted.  

On VA examination in December 2006, the Veteran complained of constant aching pain in the left shoulder.  The examiner noted that a MRI in October 2005 showed extensive tendinopathy of the supraspinatus tendon with tear.  There was tendinopathy in the long head of the biceps tendon and infraspinatus tendon.  There also was subacromial spur with impingement.  The examiner indicated the Veteran last worked in 1989 as a truck driver and ever since has been receiving disability benefits.  Physical examination showed no gross deformity.  Active forward flexion was 0 to 70 degrees with pain from 30 to 70 degrees, active abduction was 0 to 45 degrees with pain.  Following repetitive range of motion the pain was increased and range of motion remained the same.  There was evidence of fatigue, weakness and lack of endurance.  There was positive impingement sign and rotator cuff strength was weak.  The impression was severe left shoulder pain secondary to left shoulder impingement syndrome, rotator cuff tear and tendinopathy involving biceps tendon, supraspinatus and infraspinatus tendon, left acromioclavicular joint degenerative joint disease and history of left shoulder dislocation.  

On VA examination in February 2008, the Veteran complained of pain and the examiner noted he was left hand dominant.  The examiner reported that a MRI in November 2007 shows full thickness rotator cuff tear with no evidence of atrophy.  X-ray the same day reveals mild arthritis.  The Veteran stated he had minimal use of the arm in daily activities.  He had no flares.  Physical examination shows the left shoulder was tender to palpation over the AC joint.  There was no atrophy, motor strength was 5/5 with encouragement.  Forward flexion was 0 to 20 degrees that increased to 30 degrees with pain.  Abduction was 0 to 45 but diminished to 30 degrees with pain.  The examiner indicated the Veteran had markedly diminished range of motion and there was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

On VA examination in February 2009, the Veteran complained of constant daily pain, which increased with reaching above his head, lying on the left side and moving the wrong way.  He reported he was limited in his daily activities as he is left handed.  Physical examination shows the left shoulder was tender to palpation in the anterior joint with no edema.  Forward flexion was 50 degrees, with three repetitions, with pain and no DeLuca.  Abduction was 60 degrees, with three repetitions, with pain and no DeLuca.  The examiner noted the Veteran had markedly diminished range of motion in the left arm.  In an addendum the examiner indicated there was no pain on range of motion or flare ups except as stated.  Further, there were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  Accompanying x-ray showed a stable appearance of acromioclavicular joint arthropathy and mild osteophytes of greater tuberosity of the humerus.  

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable.  

While during the appeal period flexion was limited to 20 degrees in March 2004, that same month the findings show flexion was limited to 70 degrees.  On VA examination in February 2008 flexion was limited to 20 degrees and increased to 30 degrees with pain.  Although it is not clear whether on this examination flexion was limited to 25 degrees with pain, on other occasions, before and after the February 2008 VA examination, the evidence shows flexion was greater than 25 degrees, with flexion at minimum being 30 degrees.  Abduction during the appeal period also at minimum was 30 degrees.  Therefore as the evidence overall shows that flexion and abduction at minimum were 30 degrees, considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, lack of endurance, weakness, incoordination, to include during flare-ups and with repeated use, the findings do not more nearly approximate or equate to limitation of either flexion or abduction to 25 degrees.  As the preponderance of the evidence is against the claim for a rating higher than 30 percent for status post left acromioclavicular joint dislocation, the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 5107(b).


Initial Rating Higher than 70 Percent for PTSD

Rating Criteria

The Veteran's PTSD is currently rated as 70 percent disabling under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV. 

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).


Evidence and Analysis

By way of history, the current appeal arises from a rating decision in August 2008 which granted service connection for PTSD and assigned a 70 percent rating effective February 18, 2003.  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The pertinent evidence shows the Veteran has had hallucinations, some memory problems and has reported some difficulties in performing activities of daily living; however, during the appeal period the evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self of others, disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.

In a statement in April 2003, the Veteran indicated he had difficulty following through with thought processes and often found himself unable to complete simple tasks.  He noted it was an ongoing process to complete simple tasks such as preparing or meal or maintaining personal hygiene.  A statement from the Veteran's friend in April 2006, indicated the Veteran was depressed, had problems with thought processes and tasks.  

VA treatment records from 2003 to 2009, show the Veteran had sleep problems, nightmares, anger, intrusive thoughts, flashbacks, hypervigilance/startle response, isolation, depressed mood, irritability, intermittent panic episodes and avoided memories of Vietnam.  He was adequately groomed, coherent, thought process was intact and the Veteran was oriented times three.  The records show the Veteran was not homicidal or suicidal, with the exception of one entry in March 2004 where he indicated he had vague homicidal or suicidal ideation without intent or plan.  

The VA treatment records in February 2003, indicate the Veteran had visual and audio hallucinations.  In April 2003 he continued to have the hallucinations and the assessment was moderate PTSD.  In September 2003, he reported seeing a rock move.  In December 2003, the Veteran reported he saw objectives moving, his speech was slow and the assessment was moderate PTSD.  In March 2004, there was marginal grooming, speech was slow and the examiner provided an assessment of moderate PTSD, noting that depression increased due to medication noncompliance.  That same month the Veteran complained of infrequently seeing shadows and there were no auditory hallucinations.  In December 2008, the Veteran reported seeing things out of the corner of his eye, however on mental status exam there were no hallucinations or delusions.  

In March 2008 the GAF score was 50, in April 2008 the GAF score was 53 and in June 2008 and September 2008 the GAF score was 52.  In December 2008 and February 2009, the GAF score was 59.  

On VA examination in July 2008, the examiner noted that in February 1995 VA records show the Veteran had depressive symptoms and visual hallucinations, which began in 1989 after a motor vehicle accident.  The Veteran began having visual hallucination in 1994.  The examiner noted that in October 2005, the Veteran's GAF score was 45.  The examiner indicated that the Veteran spent most of his time at home by himself or with his wife and occasionally went to dinner with his wife or fishing with a family friend.  He did not like noise and felt overwhelmed if people spoke loudly.  He had no relationship with his adult children.  The Veteran was able to drive and his wife indicated he was capable of managing their finances.  

The Veteran reported symptoms of reexperiencing trauma and slept three and a half hours per night.  He had nightmares, night sweats and flashbacks to Vietnam and aircrafts.  He experienced intrusive memories, avoided large groups, startled easily, was irritable, felt depressed and avoided media reports on the Vietnam war and Iraq war.  Mental status exam showed the Veteran was adequately groomed, his speech was normal, eye contact was fair, mood was depressed and he denied suicidal or homicidal ideation.  The GAF score was 47 and the examiner was of the opinion that the Veteran could manage his own funds.  

On VA examination in February 2009, the examiner noted the Veteran made consistent eye contact.  He had a somber demeanors with a few displays of frustration.  His energy level was low.  He was cooperative, expressed himself clearly and did not have good memory for precise information.  She noted the Veteran spent most of the time by himself at home and during the summer would go fishing two to three times a month.  He did not like social events because of the noise.  He went to church with his wife once a month.  The Veteran was not suicidal and did not have suicidal ideation.  Mental status examination shows the Veteran was oriented to person, place, time and situation.  He had a detached affect and showed a few brief displays of frustration.  His speech was slow and clear, his thought process was goal directed and he spoke in vague and general terms.  He could not name his doctors or medications and had trouble giving dates for important events.  He did not express bizarre thinking and denied a history of suicidal or homicidal thoughts.  The examiner indicated he was competent to manage finances and relived combat trauma through nightmares, flashbacks and intrusive memories.  He experienced psychic numbing and numbing of a general responsiveness to a serious degree.  He was emotionally detached from everyone and preferred social isolation.  With the exception of mental health treatment situations, he avoided stimuli associated with the Vietnam War.  He had a twenty year history of persistent hyperarousal, which occurred daily in various forms, as well as complex sleep disturbance.  His GAF score was 45.  

In July 2009, the Veteran's attorney contended that the Veteran should be rated 100 percent for PTSD as he has reported hallucinations and other symptoms that are not contemplated by his current disability rating.  

The Board notes that since service connection for PTSD was granted effective, February 2003, VA records show he experienced hallucinations, which the examiner in July 2008 indicated began after a motor vehicle accident in 1989.  As it is not possible to determine whether the hallucinations are due to a service-connected disability or a nonservice-connected disability, the hallucinations will be attributed to the service-connected PTSD.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182. 

While during the appeal period the Veteran experienced visual and audio hallucinations, had some memory problems and difficulties in performing activities of daily living, overall the records do not show total occupational and social impairment, as the Veteran has been adequately groomed, was competent to manage his own funds, was able to drive, went to church once a month, went fishing during the summer, was oriented, his thought process was clear, he did not express bizarre thinking and was not suicidal or homicidal.  His GAF scores ranged from 45 to 59, which is indicative of moderate to serious symptoms.  Therefore the evidence during the appeal period does not more nearly approximate the criteria for an initial higher rating of 100 percent as there was no total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self of others, disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  

As for symptoms associated with the diagnosis of PTSD under DSM-IV, such as nightmares, intrusive thoughts, avoidance, sleep disturbance, flashbacks, irritability, detachment, difficulty concentrating, hypervigilance, and startle response, these symptoms by themselves or in combination with other symptoms do not more nearly approximate or equate to total occupational and social impairment for the next higher rating of 100 percent.

For these reasons, the preponderance of the evidence is against an initial rating higher than 70 percent from the time service connection was granted for PTSD, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

In July 2009, the Veteran's representative stated that the Veteran's service-connected disabilities caused marked interference with employment.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left shoulder disability and PTSD, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Effective Date Earlier than February 18, 2003
for the Grant of Service Connection for PTSD

Legal Criteria

The effective date of an award based on a claim for compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

Eivdence and Analysis

The Veteran was separated from service in October 1970.  In March 1990, he filed claims of service connection for back, neck and shoulder disabilities.  In November 1992 and in October 2001, the Veteran filed an increased rating claim for the left shoulder disability.  A claim for service connection for PTSD was received on February 18, 2003.  

A rating decision in April 2003 denied service connection for PTSD.  A Board decision in March 2005 denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Courts of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion, in March 2006, the Court vacated the Board's decision and remanded the case for further development and readjudication in compliance with the directives specified.  In September 2006, the Board remanded the issue of service connection for PTSD for further development.  The rating decision in August 2008, granted service connection for PTSD effective February 18, 2003.  

As the record contains no communication from the Veteran prior to February 18, 2003, expressing the intent to file a claim of service connection for PTSD, there is no pending claim, formal or informal, of service connection for PTSD before February 18, 2003.  38 C.F.R. §§ 3.155, 3.160(c).

As the effective date of the award of service connection is based on the date that the application upon which service connection is awarded is filed, in this case, February 18, 2003, and as the claim was received on February 18, 2003, more than one year after separation from active service in October 1970, there is no factual or legal basis to assign an effective date before February 18, 2003.  For these reasons, the Board finds no legal basis for awarding service connection for PTSD earlier than February 18, 2003.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

A rating higher than 30 percent for status post left acromioclavicular joint dislocation is denied.

An initial rating higher than 70 percent for PTSD is denied.  

An effective date earlier than February 18, 2003, for the grant of service connection for PTSD, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


